DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal patch disposed on the top surface of the ground plane”, as recited in claim 1; and the “circuit is disposed at the bottom of the ground plane”, as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “The metal patch is disposed on the top surface of the ground plane”, however, the drawings and the specification shows the metal patch on top of the PCB. It is not clear what applicant means by the recited limitation which is not supported by original specification. The examiner will treat the limitation as “The metal patch is disposed on the top surface of the PCB” to expedite prosecution.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okado (CN 1655396, “Okado”, as disclosed in Applicant’s IDS), in view of Nair et al. (US Pub. 2013/0189935, “Nair”).

Regarding claim 1, Okado in figures 1A-1C disclose a coupled-feed dipole antenna is characterized by comprising a ground plane (ground line patter 2), a metal patch (parasitic element 3), an antenna (antenna elements 11/12), and a transmission line (4). The said antenna (11/12) and the a transmission line (4) are disposed on the bottom of the PCB (substrate 10), a ground plane (2) is disposed on the top surface of the PCB (10), the antenna (11/12) is connected to the transmission line (4), and the signal input is transmitted to the antenna 
Okado does not explicitly disclose Low temperature co-fired ceramic (LTCC) antennas. 
However, LTCC antennas are well known in the art, for example, Nair in the same field of endeavor teaches LTCC antennas having the same components as the claimed antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of LTCC antennas as taught by Nair with the antenna according to Okado to form the claimed invention because Low Temperature Co-fired Ceramic dielectric technology provides an excellent choice for antenna substrate since it meets all the critical applications suitable for high frequency system level packaging (Nair para. 26 and background)

Regarding claim 2, Okado in page 6 of the provided translation discloses a coupled-feed dipole antenna wherein a matching circuit is further connected between the LTCC antenna (11/12) and the transmission line (4). 

Regarding claim 3, Okado in view of Nair (Fig. 1A) discloses a coupled-feed dipole antenna wherein a circuit (MMIC 24) is disposed at the bottom of the ground plane (see para. 20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nair with the antenna according to Okado to form the claimed 

Regarding claims 4 and 5, Okado discloses a coupled-feed dipole antenna wherein the working frequency of the antenna is adjusted by the size of the metal patch (3 or 7,); and wherein the working frequency of the antenna is adjusted by the length of the LTCC antenna (11/12). (See page 3 of translation)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845